Exhibit 10.7

Restricted Stock Unit Award Agreement

2008 Award

Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
and its subsidiaries as “we” or “us.”

1. Award of Restricted Stock Units

On May 4, 2008 (the “Date of Grant”), the Human Capital and Compensation
Committee (the “Compensation Committee”) of the Board of Directors of Sprint
Nextel granted you an Award of 96,774 of Restricted Stock Units (RSUs) under the
terms of the Sprint Nextel Corporation 2007 Omnibus Incentive Plan (the “Plan”)
as of the Date of Grant. Subject to the restrictions and conditions of the Plan
and this Award Agreement, each RSU represents the right for you to receive from
us one share of Common Stock on the Vesting Date and gives you the right to
dividend equivalents as described in paragraph 3 below. Your right to receive
shares of Common Stock under the RSUs is a contractual right between you and us
and does not give you a preferred claim to any particular assets or shares of
Sprint Nextel.

2. Restriction Period

Your RSUs vest 100 percent on February 11, 2011, or on the date vesting is
accelerated as described in paragraph 5 below (the “Vesting Date”), conditioned
upon you continuously serving as our employee through that Vesting Date. RSUs
that are subject to forfeiture on your termination of service as an employee are
called “unvested RSUs,” and RSUs no longer subject to forfeiture or restrictions
on transfer are called “vested RSUs.”

3. Dividends

If cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, each year you will receive a cash
payment equal to the amount of the dividend that would be paid on the Common
Stock underlying your RSUs.

If non-cash dividends are paid on the Common Stock underlying your RSUs, the
Compensation Committee, in its sole discretion, may (1) adjust the RSUs as
described in Section 9 of this Award Agreement or, (2) provide for distribution
of the property distributed in the non-cash dividend. If the Compensation
Committee provides for distribution of the non-cash dividend, and you hold the
RSUs on the dividend record date, your vesting and delivery dates for the
property distributed on the Common Stock underlying your RSUs will be the same
as those dates for the RSUs.

4. Forfeiture of RSUs

You will forfeit unvested RSUs if you terminate your service with us for any
reason (unless vesting of your RSUs accelerates under paragraph 5).

5. Acceleration of Vesting; Continued Vesting during Separation Pay Period

Unvested RSUs may become vested RSUs before the time at which they would
normally become vested — that is, the vesting of RSUs may accelerate.
Accelerated vesting occurs under the four circumstances described below:

 

1



--------------------------------------------------------------------------------

Event    Condition for acceleration    Effective date of acceleration      

Death

   If you die before your Termination Date.                        Death      

Disability

   If you have a Separation from Service under circumstances that make you
eligible for benefits under the company’s long-term disability plan.    Your
Separation from Service (or after the Six-Month Payment Delay if you are a
“specified employee” subject to this delay).       Change in Control    If you
have a Separation from Service during the CIC Severance Protection Period under
circumstances that you receive severance benefits under the Sprint Nextel
Separation Plan, the CIC Severance Plan, or your employment agreement (if
applicable).    Your Separation from Service (or after the Six-Month Payment
Delay if you are a “specified employee” subject to this delay).       Normal
Retirement Age    If (1) you attain age 65, but only if your RSUs have been
outstanding for at least one year, or (2) the first anniversary of the Date of
Grant, but only if you are age 65 or older on that anniversary date.    The
later of your (1) 65th birthday, or (2) the first anniversary of the Date of
Grant.

Termination Date means your termination of employment, or if, after your
involuntary termination you receive severance from us paid according to our
payroll cycle (i.e., not in a lump sum), Termination Date means the last day of
your severance pay period.

Separation from Service is defined in the Plan. Generally, it means the date of
your termination of employment with us. To contrast the date of your Separation
from Service from your Termination Date, if you are involuntarily terminated and
receive severance pay from us, your Separation from Service would occur on the
last day you actually worked for us and your Termination Date would occur on the
last day of your severance pay period.

Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
Section 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service. Specified employees, generally, are our 50 highest paid
officers.

CIC Severance Protection Period is defined in the Plan. It means the time period
commencing on the date of the first occurrence of a Change in Control and
continuing until the earlier of (i) the 18-month anniversary of such date or
(ii) the Participant’s death.

 

2



--------------------------------------------------------------------------------

6. Delivery Date; Market Value Per Share

The Delivery Date is the date as of which we distribute the Common Stock
underlying the RSUs to you. It is the Vesting Date, or the day after the
Six-Month Payment Delay if that delay applies to your RSUs. We calculate your
taxable income on the Delivery Date using the Market Value Per Share on the
immediately preceding trading day, but we use the average of the high and low
reported prices of our Common Stock instead of the closing price. We will
distribute the Common Stock underlying the RSUs, as soon as practicable after
the Delivery Date, but in no event later than 45 days after the Delivery Date.

7. Transfer of your RSUs and Designation of Beneficiaries

Your RSUs represents a contract between Sprint Nextel and you, and your rights
under the contract are not assignable to any other party during your lifetime.
Upon your death, shares of Common Stock underlying your RSUs will be delivered
in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.

8. Plan Terms

All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. The Plan is available on
line at
http://iconnect.nextel.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20050315_11555#LTI.

9. Adjustment

In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.

10. Amendment; Discretionary Nature of Plan

This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by us, in our sole discretion, at any time. The grant
of RSUs under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of RSUs, other types of grants under the Plan,
or benefits in lieu of such grants in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the number of RSUs granted, the payment of dividend equivalents,
and vesting provisions.

 

3



--------------------------------------------------------------------------------

11. Data Privacy

By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the RSUs and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize us to store and transmit such information in
electronic form.

12. Governing Law

This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

13. Severability

The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.

14. Taxes

You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. The
Company is authorized to deduct the amount of the tax withholding from the
amount payable to you upon settlement of the RSUs. We will withhold from the
total number of shares of Common Stock you are to receive the value equal to the
amount necessary to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.

15. Entire Agreement

You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated April 2008 (the “Information Statement”) available
at http://iconnect.nextel.com/portal/iland/?dochome=iw&docpath=
IntranetDirectory/LandingPage/20050315_11555#LTI. To the extent not inconsistent
with the provisions of this Award Agreement, the terms of the Information
Statement and the Plan are hereby incorporated by reference. This Award
Agreement, along with the Information Statement and the Plan, contain the entire
understanding of the parties.

 

Sprint Nextel Corporation By:   /s/ Sandra Price

 

 

 

/s/ Steve Elfman

Steven L. Elfman

 

4



--------------------------------------------------------------------------------

This document constitutes part of a prospectus covering securities that have
been

registered under the Securities Act of 1933

 

5